AMENDMENT TO THE AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of October 28, 2014, to the Amended and Restated Custody Agreement, originally made and entered into as of September 12, 2007, amended and restated December 14, 2007, and further amended April 20, 2010, April 25, 2013, October 24, 2013 and March 3, 2014 (the "Amended and Restated Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of its series,the GENEVA ADVISORS FUNDS, (the "Funds") and U.S. BANK NATIONAL ASSOCIATION, national banking association ( the "Custodian"). RECITALS WHEREAS, the parties have entered into the Amended and Restated Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, the parties desire to amend the Agreement to add the Geneva Advisors Emerging Markets Fund; and WHEREAS, Article 14.02 of the Amended and Restated Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit D of the Amended and Restated Agreement is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Amended and Restated Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANK NATIONAL ASSOCIATION By: /s/ John P. Buckel By: /s/ Michael R. McVoy Printed Name: John P. Buckel Printed Name: Michael R. McVoy Title:President Title: Senior Vice President Amended Exhibit C to the to the Amended and Restated Custody Agreement – Trust for Professional Managers - Geneva Fund Names Name of Series Date Added Geneva Advisors All Cap Growth Fund Geneva Advisors Equity Income Fund Geneva Advisors International Growth Fund Geneva Advisors Small Cap Opportunities Fund Geneva Advisors Emerging Markets Fund on or after October 28, 2014 2 Amended Exhibit D to the Amended and Restated Custody Agreement – Trust for Professional Managers – Geneva Custody Services Fee Schedule at October, 2014 Annual Fee Based Upon Market Value Per Fund* Basis Point on average daily market value of all long securities and cash held in the portfolio Minimum annual fee per fund - $ plus portfolio transaction fees Portfolio Transaction Fees § $ – Book entry DTC transaction/Federal Reserve transaction/principal paydown § $ – Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction § $ – Option/SWAPS/future contract written, exercised or expired § $ – Mutual fund trade/Fed wire/margin variation Fed wire § $ – Physical security transaction § $ – Check disbursement (waived if U.S. Bancorp is Administrator) § $ – Segregated account per year § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2%, unless a line of credit is in place Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Additional Services Additional fees apply for global servicing.Fund of Fund expenses quoted separately. *Subject to annual CPI increase, Milwaukee MSA. (Waived) Fees are calculated pro rata and billed monthly. Advisor’s signature below acknowledges approval of the domestic and global fee schedules on this Amended Exhibit D GENEVA INVESTMENT MANAGEMENT OF CHICAGO, LLC By: /s/ Amit Dhawan Printed Name and Title: Amit Dhawan, Principal Date: November 4, 2014 3 Amended Exhibit D (continued) to the Amended and Restated Custody Agreement – Trust for Professional Managers - Geneva Additional Global Sub-Custodial Services Annual Fee Schedule at October, 2014 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Lebanon All $ Australia All $ Lithuania All $ Austria All $ Luxembourg All $ Bahrain All $ Malaysia All $ Bangladesh All $ Mali All $ Belgium All $ Malta All $ Benin All $ Mauritius All $ Bermuda All $ Mexico All $ Botswana All $ Morocco All $ Brazil All $ Namibia All $ Bulgaria All $ Netherlands All $ Burkina Faso All $ New Zealand All $ Canada All $ Niger All $ Cayman Islands* All $ Nigeria All $ Channel Islands* All $ Norway All $ Chile All $ Oman All $ China“A” Shares All $ Pakistan All $ China“B” Shares All $ Peru All $ Columbia All $ Philippines All $ Costa Rica All $ Poland All $ Croatia All $ Portugal All $ Czech Republic All $ Qatar All $ Denmark All $ Romania All $ Ecuador All $ Russia Equities $ Egypt All $ Russia MINFINs $ Estonia All $ Senegal All $ Euromarkets** All $ Singapore All $ Finland All $ Slovak Republic All $ France All $ Slovenia All $ Germany All $ South Africa All $ Ghana All $ South Korea All $ Greece All $ Spain All $ Guinea Bissau All $ Sri Lanka All $ Hong Kong All $ Swaziland All $ Hungary All $ Sweden All $ Iceland All $ Switzerland All $ India All $ Taiwan All $ Indonesia All $ Thailand All $ Ireland All $ Togo All $ Israel All $ Tunisia All $ Italy All $ Turkey All $ Ivory Coast All $ UAE All $ Japan All $ United Kingdom All $ Jordan All $ Ukraine All $ Kazakhstan All $ Uruguay All $ Kenya All $ Venezuela All $ Latvia Equities $ Zambia All $ Latvia Bonds $ Zimbabwe All $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value: <$5 billion: 1 bp, >$5 billion and <$10 billion: .75 bps; >$10 billion: .50 bps. ** Euromarkets – Non-Eurobonds: Surcharges vary by local market *Safekeeping and transaction fees are assessed on security and currency transactions. 4 Annual Base Fee - A monthly minimum charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $ § 26-50 foreign securities: $ § Over 50 foreign securities: $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. 5 Amended Exhibit D (continued) to the Amended and Restated Custody Agreement – Trust for Professional Managers - Geneva Additional Global Sub-Custodial Services Annual Fee Schedule (continued) at October, 2014 Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 6
